DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed June 7, 2021.  Applicant’s amendment amended claims 20, 25, 28, 29, 33 and added new claim 36.  Claims 20 and 36 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title
	The Objection to claim 25 in the previous office action is withdrawn in response to Applicant's amendment to claim 25.
	The 35 U.S.C. 112(a) rejections of claims 20-35 in the previous office action are maintained.
	It is noted that new claim 36 is identical to previously filed claim 20.



Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C 112(a) as support for configuring equipment features of a second aircraft taking into account passenger data can be found in Specification 62-66, 74, 128-132; Figures 2, 5  (Remarks:  Page 10; Claims 20, 28-31); rows of seats of the second passenger aircraft are changed in terms of their position can be found in Specification Paragraphs 75-81 (Remarks:  Paragraph 1, Page 11); and determining delivery contents of the flights are determined from passenger data can be found in Specification Paragraphs 81-84 (Remarks:  Paragraph 2, Page 11).

Initially it is noted that Applicant’s very brief arguments directed to demonstrating sufficient disclosure to show possession of the specifically claimed features are very general, high-level and simply cite a number of specification paragraphs without any detailed discussion of how those paragraphs disclose the claimed feature and without mapping or otherwise highlighting any support provided by the cited paragraphs.

In response to Applicant’s arguments that Applicant’s disclosure provides sufficient detail to demonstrate possession of at least the step of “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account passenger data” (Claims 20, 28-31, 33, 35 and 36) or more specifically wherein the equipment configuration includes adjusting distances between rows of seats (Claims 20, 25, 33), the examiner respectfully disagrees.
Specification Paragraphs 62-66 merely disclose at a very high level of generality that interior features of an aircraft (Paragraph 66) are configured to enable capability optimization (Paragraph 62).  None of paragraphs 62-66 disclose ANY specific algorithm, mechanism, flowchart, detailed working second passenger aircraft taking into account the passenger data P (Claims 20, 28-31) much alone adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats (Claim 36) as claimed.  At best Specification paragraphs 62-66 disclose a desired result – capacity optimization and/or ensuring passengers are provided with at least the same level of comfort, catering, etc.  Paragraphs 62-66 fails to provide sufficient support for the claimed method steps to demonstrate possession of the invention as claimed.
Specification Paragraph 74 merely discloses that individual rows/seats have actuators that are controlled and configured by the second control unit of the second aircraft. This single sentence paragraph fails to disclose a specific method, mechanism, algorithm, flowchart or the like for automatically by the system configuring equipment features of a second passenger aircraft taking into account the passenger data P (Claims 20, 28-31) much alone adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats (Claim 36) as claimed.  
Specification Paragraphs 75-81 merely disclose that the system includes passenger and booking data (Paragraphs 75, 76), that the seat/seating environment is adapted based on the booking information for the seat (Paragraphs 77-79; e.g. table, screen, etc.), that the seating environment/equipment level increases passenger acceptance of combination of flights (Paragraph 80) and that passengers who made higher value booking expecting higher equipment features (Paragraph 81).  None of these paragraphs discloses a specific algorithm for automatically by the system configuring equipment features of a second passenger aircraft taking into account the passenger data P (Claims 20, 
Specification Paragraphs 82-84 disclose at a very high level determining ‘delivery contents’ (food, beverages, interior equipment, etc. – Paragraph 83) from passenger data and that the configuration of the equipment features is performed manually (e.g. by flight attendants; Paragraph 84).  This high level concept of changing the food, beverages or other interior equipment based on passenger data, including manually by the flight attendants, does not disclose a specific algorithm that would enable a system to automatically configure equipment features of a second passenger aircraft based on passenger data, including determining delivery contents as claimed (Claim 35).
Specification Paragraphs 128-132 and Figure 5 disclose an overview of a second passenger aircraft (e.g. cabin layout, flight attendant display – Paragraph 128; plurality of rows/seats distance setting legroom – Paragraph 129; actuators to move rows of seats – Paragraph 130; control signal to determine various equipment features – Paragraph 131; adjusting distance between rows – Paragraph 132) NONE of the paragraphs disclose a specific algorithm for automatically by the system configuring equipment features of a second passenger aircraft taking into account the passenger data P (Claims 20, 28-31) much alone adjusting a distance between adjacent rows of seats (Claim 25), each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats (Claim 36) as claimed.  
Specification Paragraph 129 (below) discloses that rows of seats can be moved in a longitudinal direction in a cabin and that distance between rows can be adjusted (e.g. determining legroom for passengers).  However the Paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining which rows of seats to adjust or even what distance to adjust the rows, in a longitudinal direction, much alone adjusting the longitudinal distance between rows based on second passenger aircraft taking into account the passenger data as claimed.  This paragraph, like the remainder of Applicant’s disclosure, merely recites a desired outcome/result without any disclosure as how one skilled in the art would program a computer to perform at least the step of configures equipment features Mm of the second passenger aircraft taking into account the passenger data P, wherein configuring equipment features includes adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats as claimed
[0129] The cabin 41 has a plurality of rows of seats 50, each with several seats 52. For a better overview only one row 50 with a total of ten seats 52 is shown. The rows of seats 50 can be moved in the longitudinal direction of cabin 41, i.e. along the arrows shown. In this way, a seat row distance, i.e. the distance between two rows of seats 50 arranged directly behind each other, can be adjusted. The seat row distance determines the legroom for the passengers sitting in seat row 50. Each seat 52 has a seating environment, which includes lighting, cooling and heating facilities and in-flight entertainment. In addition, each Seat 52 has certain functions, in particular adjustment options such as a tilt adjustment. 
Specification Paragraph 131 (below) merely discloses that the system stores passenger data and that the passenger data is used by the second control unit to determine various equipment features of the second passenger aircraft including the position of the row of seats.  This paragraph fails to disclose HOW the system determines, based on the stored passenger, data how to configure the second passenger aircraft or more specification how to determine the position of rows of seats.  For example, what passenger data is specifically used to determine what rows of seats to position/adjust distances?  How much longitudinal distance is a row of seats moved/adjusted based on the passenger data?  The paragraphs merely disclose a desired result without any discussion as to HOW to actually achieve the desired result.
stores passenger data P or at least part of the passenger data P. The second control unit 42 can access the passenger data P in the fifth memory 47. The second control unit 42 uses the first control signal 22 and/or the passenger data P to determine various equipment features Mm of the second passenger aircraft 40, in particular the position of the rows of seats 50, the seats 52 and their seating environments and the display devices 45, 46. The second passenger aircraft 40 are configured on the basis of the determined equipment features Mm.









2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 20, the claim recites “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P, wherein configuring equipment features includes adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the configuring, by a system, equipment features (e.g. position of rows of seats, seating environment, seating display devices – Specification Paragraph 124 or branding materials, magazines, 
While Specification Paragraph 60 discloses that actuators can be used to control/configure 2nd aircraft, this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm, method, technique, approach or the like for determining what the equipment features/configuration (seat/row distances, magazines, seat displays, etc.) need to be on the second aircraft much alone configuring equipment features of a second passenger aircraft taking into account the passenger data of a first aircraft as claimed. 
Specification Paragraphs 62 and 67 discuss at a very high level that booking information can be used to configure equipment characteristics however these paragraphs fail to disclose HOW to actually configure a second aircraft based on passenger data from a first aircraft as claimed.  
Specification Paragraph 81 discloses that a ‘control’ use can be used to configure aircraft equipment features however this paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification Paragraph 120 does disclose that a second aircraft will be configured taking into account passenger data available at short notice but fails to disclose how to determine what the aircrafts configuration will actually be.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification 124 (below, emphasis added) discloses that the control unit of the second aircraft receives a control signal and stores passenger data which the control unit then uses to determine various equipment features including position of rows of seats, seating environment and display devices 
[0124] The second passenger aircraft 40 has a second control unit 42, which receives the first control signal 22 from the first control unit 20, and a fifth memory 47.  In the fifth memory 47 the first control unit 20 (see Figure 2) stores passenger data P or at least part of the passenger data P. The second control unit 42 can access the passenger data P in the fifth memory 47, The second control unit 42 uses the first control signal 22 and/or the passenger data P to determine various equipment features Mm of the second passenger aircraft 40, in particular the position of the rows of seats 50, the seats 52 and their seating environments and the display devices 45, 46. The second passenger aircraft 40 are configured on the basis of the determined equipment features Mm.
Similarly Specification Paragraph 129 discloses that rows of seats can be moved in a longitudinal direction in a cabin and that distance between rows can be adjusted (e.g. determining legroom for passengers).  However the Paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining which rows of seats to adjust or even what distance to adjust the rows, in a longitudinal direction, much alone adjusting the longitudinal distance between rows based on a second passenger aircraft taking into account the passenger data as claimed.  This paragraph, like the remainder of Applicant’s disclosure, merely recites a desired outcome/result without any disclosure as how one skilled in the art would program a computer to perform at least the step of configures equipment features Mm of the second passenger aircraft taking into account the passenger data P, wherein configuring equipment features includes adjusting a distance between adjacent rows of seats, 
[0129] The cabin 41 has a plurality of rows of seats 50, each with several seats 52. For a better overview only one row 50 with a total of ten seats 52 is shown. The rows of seats 50 can be moved in the longitudinal direction of cabin 41, i.e. along the arrows shown. In this way, a seat row distance, i.e. the distance between two rows of seats 50 arranged directly behind each other, can be adjusted. The seat row distance determines the legroom for the passengers sitting in seat row 50. Each seat 52 has a seating environment, which includes lighting, cooling and heating facilities and in-flight entertainment. In addition, each Seat 52 has certain functions, in particular adjustment options such as a tilt adjustment. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P, wherein configuring equipment features includes adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats” as claimed nor the claimed embodiment as a whole.

The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P, wherein configuring equipment features includes adjusting a distance between adjacent rows of seats, each row with at least one seat, in a longitudinal direction of a cabin of a second passenger aircraft with a control unit which controls an actuator provided for each row of seats” as claimed.

Regarding dependent claims 28-31, Claims 28-31 are similarly rejected under 35 U.S.C. 112(a) as failing to show possession of the invention as claimed as these claims, similar to claim 20 discussed above, recite “system configures equipment features Mm of the m second passenger aircraft taking into account the passenger data P” (Claims 28, 29); “system configures equipment features Mm of the m second passenger aircraft taking into account the passenger data P at least part of the passenger data P is retrieved…, a first control signal…and transmitted to the second aircraft” (Claim 30); “wherein the equipment features Mm of the second passenger aircraft are configured in dependence on the equipment features of the first aircraft” (Claim 31).

Regarding claim 33, the claim recites “wherein passenger data comprising booking information B, wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows and wherein the booking information includes equipment characteristics booked by a passenger” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the changing seating row positions in an aircraft based on bookings data claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 62 is the only paragraph in Applicant’s discloses that mentions, albeit briefly, that the position of rows (of seats) on a passenger plane can be changed depending on the book information wherein the change may be effected by a servomotor.  This paragraph fails to disclose a specific algorithm, method, technique, approach, flow-chart of the like for actually determining what the row positions should be changed to based on booking data (e.g. what instructions are sent to the servomotor instructing it to moved which specific rows to which specific positions based on booking data?).  The paragraph merely recites an intended result without any discussion how the result is actually achieved.
Specification 124 (above, emphasis added) discloses that the control unit of the second aircraft receives a control signal and stores passenger data which the control unit then uses to determine various equipment features including position of rows of seats, seating environment and display devices – while this is clearly an intended result of the invention this paragraph fails to provide any detailed 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein passenger data comprising booking information B, wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows and wherein the booking information includes equipment characteristics booked by a passenger” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein passenger data comprising booking information B, wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows and wherein the booking information includes equipment characteristics booked by a passenger” as claimed.

Regarding claim 35, the claim recites “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger aircraft ….depending on the delivery contents Ln of the n flights” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of determining delivery contents Ln from passenger data or delivery contents Lm to the m second aircraft based on the delivery contents Ln of the n flights claimed. Applicant’s specification 
Specification Paragraphs 76 and 77 disclose delivering delivery contents LM to a second aircraft, however the paragraphs like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, method, steps, or the like for determining delivery contents Ln from passenger data or delivery contents Lm to the m second aircraft based on the delivery contents Ln of the n flights.
Specification Paragraph 115 discloses generating and transmitting a control signal related to delivery contents to aircraft however the paragraph fails to disclose a specific algorithm, method, mechanism or steps for determining delivery contents Ln from passenger data or delivery contents Lm to the m second aircraft based on the delivery contents Ln of the n flights (e.g. what is actually contained in the control signal, what delivery contents are actually moved/transferred/delivered) as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g HOW to determine delivery Ln contents from passenger data).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger aircraft ….depending on the delivery contents Ln of the n flights” as claimed.

Regarding independent claim 36, the claim recites “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P” wherein Applicant’s specification does not provide a sufficient description to show possession of the 
Specification Paragraph 48 (below) does mention that an intended result of the system is that aircraft ‘equipment features’ of a second aircraft are configured based on passenger data from a first passenger aircraft however this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm for determining what the aircraft equipment features (e.g. row positions) should be for any aircraft much alone determining equipment features for a second aircraft based on passenger data from first aircraft much alone configuring a second aircrafts ‘equipment features’ based on a first aircrafts passenger data as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0048] To enable capacity optimization, the equipment features Mm of the m second passenger aircraft are preferably configured depending on the equipment features Mn of the n first passenger aircraft. In this way, passengers will find essentially the same equipment features Mm in the m second passenger aircraft as they would have found in the n first passenger aircraft.
Similarly Specification Paragraphs 58 and 69 discuss at a very high level of generality that aircrafts can be configured differently to improve efficiency and/or meet customer requirements.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
While Specification Paragraph 60 discloses that actuators can be used to control/configure 2nd aircraft, this paragraph like the remainder of Applicant’s specification fails to disclose a specific second passenger aircraft taking into account the passenger data of a first aircraft as claimed. 
Specification Paragraphs 62 and 67 discuss at a very high level that booking information can be used to configure equipment characteristics however these paragraphs fail to disclose HOW to actually configure a second aircraft based on passenger data from a first aircraft as claimed.  
Specification Paragraph 81 discloses that a ‘control’ use can be used to configure aircraft equipment features however this paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification Paragraph 120 does disclose that a second aircraft will be configured taking into account passenger data available at short notice but fails to disclose how to determine what the aircrafts configuration will actually be.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification 124 (below, emphasis added) discloses that the control unit of the second aircraft receives a control signal and stores passenger data which the control unit then uses to determine various equipment features including position of rows of seats, seating environment and display devices – while this is clearly an intended result of the invention this paragraph fails to provide any detailed discussion on how to actually determining what the various configured equipment figures should be.  For example if the first flight had 50 passengers what position should the rows of seats be in the second aircraft?  What about the display devices or seating environment?  This paragraph, like the rest of 
[0124] The second passenger aircraft 40 has a second control unit 42, which receives the first control signal 22 from the first control unit 20, and a fifth memory 47.  In the fifth memory 47 the first control unit 20 (see Figure 2) stores passenger data P or at least part of the passenger data P. The second control unit 42 can access the passenger data P in the fifth memory 47, The second control unit 42 uses the first control signal 22 and/or the passenger data P to determine various equipment features Mm of the second passenger aircraft 40, in particular the position of the rows of seats 50, the seats 52 and their seating environments and the display devices 45, 46. The second passenger aircraft 40 are configured on the basis of the determined equipment features Mm.
	Similarly Specification Paragraph 126 discloses displaying logos of airlines whose bookings have been assigned to the second aircraft and/or flight attendants configuring seats and the seating environment (magazines, accessories, branding articles, etc.) while this maybe considered ‘configuring equipment features’ of the second aircraft this paragraphs fails to disclose HOW the system or flight attendants determine what accessories, magazines, logos or the like to configure the seats to display much alone doing so based on passenger data from another (first) aircraft as claimed.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
second passenger aircraft taking into account the passenger data P” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine what equipment features to ‘configure’, HOW to determine seat row positions, how to determine seating environments, how to determine seating displays much alone automatically configuring equipment features of the second passenger aircraft taking into account the passenger data).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P” as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623